Siebeckbu, J.
It is contended that the mandate of this court on the former appeal of this case, whereby the cause was remanded “for further proceedings according to law” in the circuit court, authorized the circuit court to do but one thing, namely, to enter judgment on the record. The power of this court on appeal from a judgment or order or upon writ of error, as defined in sec. 3071, Stats., clearly contemplates that the judgment of this court be enforced in the trial court upon the filing of the remittitur. The mandate of this court on the former appeal clearly excludes a direction for entry of any judgment by the circuit court, but explicitly orders that the cause be remanded for “further proceedings,” and the former judgment in the case was reversed by this court. After the case had been remitted to the circuit court *452it stood upon tbe pleadings as if no judgment bad theretofore been rendered by tbe trial court upon tbe stipulation in tbe case and permitted tbe parties, by order of tbe court, to frame tbe issues in tbe same manner as tbougb tbe judgment wbicb tbis court reversed on appeal bad never been entered. Under these circumstances tbe competency of tbe trial court to permit tbe amendment of tbe pleadings seems beyond question. We are persuaded that tbe circuit court acted within its power in ordering tbe amendment to tbe answer. Tbis order of tbe court allowing tbe amendment of tbe answer is not ah appealable order within tbe provisions of sec. 3069, Stats., and tbis appeal must therefore be dismissed.
By the Court. — Tbe appeal is dismissed.